Case 2:18-cv-00520-MJD-JMS Document 26 Filed 03/14/19 Page 1 of 4 PageID #: 96



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                TERRA HAUTE DIVISION

 CHRISTOPHER L. COX,

         Plaintiff,

 v.                                                          2:18-cv-00520-JMS-MJD

 PROFESSIONAL ACCOUNTS SERVICE,
 INC.,

         Defendant.

            PLAINTIFF’S PRELIMINARY WITNESSES AND EXHIBITS LIST

      Pursuant to the Court’s Case Management Plan, CHRISTOPHER L. COX (“Plaintiff”) hereby

submits Plaintiff’s Preliminary Witnesses and Exhibits List to PROFESSIONAL ACCOUNTS

SERVICE, INC. (“Defendant”).

       A. Plaintiff’s Preliminary Witnesses List, or categories of witnesses, are:

                1. Plaintiff.

                2. Plaintiff’s wife.

                3. Defendant’s President, Office Manager, and other possible officers or

                      employees.

                4. All individuals disclosed by Defendant in Defendant’s Initial Disclosures.

                5. Unknown individuals currently and formerly under Defendant’s employ with

                      knowledge of Defendant’s collection systems, policies and practices.

                6. Unknown individuals currently and formerly under the employ of C. Michael

                      Knepper, DDC PC, originator of the debt(s) that Defendant was seeking

                      collection on, with knowledge of the business relationship and referral of
Case 2:18-cv-00520-MJD-JMS Document 26 Filed 03/14/19 Page 2 of 4 PageID #: 97




                  accounts system to Defendant.

              * Plaintiff reserves the right to supplement this Preliminary Witnesses List.

       B. Plaintiff’s Preliminary Exhibits List, or categories of exhibits, are:

              1. All relevant business records of Defendant.

              2. All relevant business records of accounts with C. Michael Knepper, DDC PC,

                  the originator of the debt(s) upon which Defendant was seeking collection.

              3. All relevant business records between Defendant and the C. Michael Knepper,

                  DDC PC, the originator of the debt(s) upon which Defendant was seeking

                  collection.

              4. All relevant records of Plaintiff.

              5. All relevant records of Plaintiff’s wife.

              6. All correspondences sent to Plaintiff by Defendant.

              7. All correspondences sent by C. Michael Knepper, DDC PC, the originator of the

                  debt(s) upon which Defendant was seeking collection.

              8. All documents related to Plaintiff’s damages.

              9. All pleadings in this case.

              10. All documents produced in discovery by Defendant.

              11. All documents necessary for impeachment or rebuttal.

              12. All exhibits that may be listed or used by Defendant.

              13. All documents initially disclosed by Defendant pursuant to Federal Rule of Civil

                  Procedure 26.

              14. All recorded statements and/or depositions of any individuals with information
Case 2:18-cv-00520-MJD-JMS Document 26 Filed 03/14/19 Page 3 of 4 PageID #: 98




                 relating to the subject matter of this litigation.

              15. All other documents located through further investigation and/or discovery.

              * Plaintiff reserves the right to supplement this Preliminary Exhibits List.


Dated: March 14, 2019                               Respectfully submitted,

                                                    s/ Nathan C. Volheim
                                                    Nathan C. Volheim, Esq. #6302103
                                                    Counsel for Plaintiff
                                                    Admitted in the Southern District of Indiana
                                                    Sulaiman Law Group, Ltd.
                                                    2500 South Highland Avenue, Suite 200
                                                    Lombard, IL 60148
                                                    (630) 575-8181 x113 (phone)
                                                    (630) 575-8188 (fax)
                                                    nvolheim@sulaimanlaw.com
Case 2:18-cv-00520-MJD-JMS Document 26 Filed 03/14/19 Page 4 of 4 PageID #: 99




                                CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys for Plaintiff, certifies that on March 14, 2019, he
caused a copy of the foregoing PLAINTIFF’S PRELIMINARY WITNESSES AND
EXHIBITS LIST, to be served via email on:


                                        Todd Alan Berry
                                         P.O. Box 10548
                                     Terre Haute, IN 47801
                                    Phone: (812) 299-9028
                                Email: toddalanberry@gmail.com


                                                     s/ Nathan C. Volheim
                                                     Nathan C. Volheim, Esq.
                                                     Counsel for Plaintiff
